Citation Nr: 1104438	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  10-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for urethral stricture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from January 1953 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of January 
2009.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Urethral stricture was first manifested many years after service 
and is not related to in-service events, including an episode of 
chancroid.  


CONCLUSION OF LAW

Urethral stricture was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in October 
2008, the RO advised the claimant of the information necessary to 
substantiate the claim for service connection, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of various 
types of lay, medical, and employment evidence that could 
substantiate his service connection claims.  He was also provided 
with information regarding ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A VA nexus opinion is not warranted because, as discussed below, 
there is no credible indication that the claimed disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  

VA also has a duty to assist the Veteran by making all reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  With respect to the duty to assist, service 
treatment records are obviously incomplete, but the service 
department provided Army Surgeon General's Office (SGO) records, 
and informed VA that additional service treatment records are 
unavailable.  The Board finds that all reasonable efforts have 
been made to obtain these records, and that further efforts would 
be futile.  VA treatment records have been obtained, as have 
identified private medical records.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service 
connection, a veteran must show (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship (nexus) between the 
current disability and the in-service disease or injury (or in-
service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 
(Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

The only available service treatment records consist of a 
clinical record cover sheet, showing that the Veteran was treated 
for chickenpox in March 1958.  In addition, VA obtained hospital 
information compiled by the Army Surgeon General's Office (SGO), 
which show that the Veteran was treated in June 1954, in Japan, 
for "Chancroid (Ducrey's bacillus)."  A chancroid is a sexually 
transmitted disease caused by Haemophilus ducreyi, characterized 
by a painful primary ulcer at the site of inoculation.  DORLAND"S 
ILLUSTRATED MEDICAL DICTIONARY 310 (27th Ed. 1988).  

Where a Veteran's service medical records are unavailable, the 
Board has a heightened duty to assist and obligation to explain 
its findings and conclusions and to carefully consider the 
benefit of the doubt rule in cases such as this.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 
(1991).  However, the legal standard for proving a claim for 
service connection is not lowered; rather, the Board's obligation 
to evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant is increased.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006).  

Subsequent to service, records from the Hospital in the Pines 
note that the Veteran was treated for a urinary tract infection 
in September 1977.  Otherwise, private medical records and 
doctor's letters dated from 1977 to 1986 do not mention any 
urinary tract condition.  

The Veteran filed a claim for service connection in June 1980, 
but did not mention urinary stricture or other urinary tract 
condition.  He reported that he had been offered a medical 
discharge in 1954, but he subsequently clarified that the 
disability was severe headaches, which started in Japan, and for 
which he had been offered a medical discharge.  On a VA 
examination in November 1980, the history of a urinary tract 
infection in 1977 was noted.  The Veteran reported that he was 
hospitalized in service while stationed in Japan in 1953 for 
headaches; he did not mention at this time a history of in-
service treatment for urethral stricture or other urinary tract 
symptoms.  Examination did not reveal any genitourinary 
abnormalities.  Similarly, a VA examination in March 1981 did not 
disclose any genitourinary complaints or abnormal findings.  

VA treatment records include the report of a urology consult in 
September 2007.  A history of benign prostatic hypertrophy with 
persistent lower urinary tract symptoms was noted.  He reported 
voiding every one to two hours, post-void dribbling, weak stream, 
and nocturia five times.  He said the problems started 
approximately one year ago.  He also reported a history of penile 
trauma while in service.  On examination, the phallus was normal.  
It was difficult to palpate the prostate due to body habitus.  A 
cystometrogram was performed with good bladder spike.  There was 
difficulty with catheter placement at meatus and bulbar urethra, 
however.  In April 2008, further studies showed a narrow 
stricture at the bulbar urethra, which was dilated with ballon 
over wire without difficulty.  The assessment was benign 
prostatic hypertrophy, urethral stricture disease status post 
balloon dilation.  

In his claim for service connection for urethral stricture 
received in June 2008, the Veteran stated that he had been 
treated for urethral stricture in 1953 in Japan, and in 2008 at a 
VA facility.  In October 2008, he stated that he had been treated 
in Japan in 1953 for urethral stricture, and again at a VAMC; he 
said he had not received any other treatment for the condition.  
He said the disability had given him problems since service, and 
had recently significantly worsened.  


The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Where medical expertise is necessary to establish a diagnosis or 
to address questions of medical causation; lay assertions of 
medical status, lay statements do not constitute competent 
medical evidence for these purposes.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions, however, may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (here 
the Federal Circuit distinguished between the examples of a 
broken leg versus cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, at 1377.  

Although an appellant's testimony cannot be rejected simply 
because it was not reported contemporaneously to service, or 
noted in the service medical records, the Board still must 
determine whether lay evidence is credible, in light of factors 
such as possible bias or conflicting statements, and the absence 
of contemporaneous medical evidence is a factor that may be 
weighed against the lay evidence of record.  See Buchanan, at 
1337.  

The available service treatment records do not show any treatment 
for urethral stricture.  They do show that the Veteran had a 
lesion on his penis, but make no mention of any urethral symptoms 
or problems.  These records, however, are so incomplete that the 
lack of records does not weigh against the claim, but is a 
neutral finding, since it likewise does not support the claim.  

The statements of continuity of symptomatology since service are 
limited to statements made in connection with his current claim 
for service connection.  In this regard, although when seen in 
2007, he reported a history of penile trauma while in service, he 
also said the urinary tract problems started approximately one 
year prior, and did not state symptoms had been present since 
service.  Moreover, he filed other claims with VA during the 
intervening years, in particular, a claim for service connection 
in 1980, in which he did not mention any urinary tract symptoms.  
Similarly, on a VA examination in 1980, the history of a urinary 
tract infection in 1977 was noted, but the Veteran made no 
mention of any urinary tract symptoms at that time, or in 
service.  These in particular are occasions where the mention of 
such symptoms, if present, might be expected.  The Board also 
finds it significant that genitourinary findings were entirely 
normal on this examination.  Based on these factors, the Board 
finds that the statements of continuity of symptomatology are not 
credible or probative.  By this, the Board does not mean to imply 
that his recollections are deliberately inaccurate, but, rather 
that he is simply mistaken.  Because the Board finds that the 
evidence of continuity of symptomatology is not credible, a 
medical opinion based on such history would not be probative.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (Board is not 
obliged to accept an opinion based on inaccurate medical 
history).  

For the reasons discussed above, the weight of the evidence is 
against the claim.  In reaching this determination, the Board is 
mindful that all reasonable doubt is to be resolved in the 
Veteran's favor.  However, the preponderance of the evidence is 
against the claim, and the claim must be denied.  38 U.S.C.A. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for urethral stricture is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


